IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 45303 & 45304

STATE OF IDAHO,                                 )   2018 Unpublished Opinion No. 358
                                                )
       Plaintiff-Respondent,                    )   Filed: February 15, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
TODD AUSTIN HOGAN,                              )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven Hippler and Jason D. Scott, District Judges.

       Judgment of conviction and determinate sentence of three years for possession of
       a controlled substance and judgment of conviction and concurrent determinate
       sentences of one and one-half years for burglary and forgery, affirmed; orders
       denying I.C.R. 35 motions for reduction of sentences, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Lara E. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 45303, Todd Austin Hogan pled guilty to possession of a controlled
substance. I.C. § 37-2732(c). In exchange for his guilty plea, additional charges were dismissed.
The district court sentenced Hogan to a determinate term of three years.
       In Docket No. 45304, Hogan pled guilty to burglary, I.C. § 18-1401, and forgery,
I.C. § 18-3601. In exchange for his guilty pleas, additional charges were dismissed. The district
court sentenced Hogan to concurrent determinate terms of one and one-half years. The district

                                                1
court also ordered that Hogan’s sentences run consecutive to his possession of a controlled
substance sentence in Docket No. 45303. Hogan filed I.C.R 35 motions for reduction of his
sentences, which the district court denied. Hogan appeals in these consolidated cases.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Hogan’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Hogan’s judgments of conviction and sentences, and the district court’s orders
denying Hogan’s Rule 35 motions, are affirmed.




                                                     2